"Winslow, J.
This case has been once before this court, upon demurrer to the complaint, and will be found reported in 80 Wis. 222. It was there held that the complaint stated a good cause of action. As the allegations of the complaint are ther^ fully set forth, no further statement of them is now necessary. Upon return to the circuit court the appellant declined to plead and stood upon his demurrer, whereupon judgment was entered decreeing that the appellant, Daly, holds the premises described in the complaint as trustee of the plaintiffs, and that he convey the same to the plaintiffs. From this judgment, Daly again appeals. Our views are fully set forth in the previous opinion, above referred to, upon the demurrer, and no further discussion is necessary.
By the Gov/rt.— Judgment affirmed.